Third District Court of Appeal
                                 State of Florida

                            Opinion filed June 10, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                 ________________

                            Nos. 3D14-613; 3D14-444
                           Lower Tribunal No. 11-42171
                               ________________

                           Super Stop Express, Inc.,
                                      Appellant,

                                          vs.

                      Farm Stores Corporation, et. al.,
                                     Appellees.



      Appeals from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

     The Newmark Law Firm, P.A., and Tracy Belinda Newmark (Fort
Lauderdale), for appellant.

      Jose Garcia-Pedrosa (Palmetto Bay), for appellees.

Before SUAREZ, EMAS and FERNANDEZ, JJ.

      PER CURIAM.

      We affirm without prejudice to appellees Farm Stores Corporation, et al.,

filing and prosecuting their motion for sanctions before the trial court.